DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.
 Response to Amendment
	Applicant’s amendment to claim 1, the cancellation of claim 7, and the addition of claims 10-11 in the response filed 12 October 2020 is acknowledged by the Examiner.
	Claims 1-6 and 8-11 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that Matheson does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US 5724677) in view of Chiu (US 2010/0031962).
With respect to claim 1, Bryant et al discloses A personal respiratory protection device (Fig 9) comprising: a main body having a headband attachment portion (Annotated Fig 9, body with attachment portion), wherein the main body comprises a non-woven filter material (col 16 ln 60-70, nonwoven), a headband, having an upper side and a lower side (Annotated Fig 9, headband 202a with upper and lower sides), the headband attached to the headband attachment portion by a headband module (Annotated Fig 9, headband module 250), wherein the headband module includes second tabs comprising a non- woven filter material (Annotated Fig 9, second tab is a cut out of the body thus obviously of the same material as the body- nonwoven, col 16 ln 60-70), and wherein the second tab comprises an inner surface and an outer surface (Annotated Fig 9, inner surface shown, outer surface obviously the opposite surface), and the lower side of the headband substantially at the end of the headband is bonded to the inner surface of the second tab (Fig 9, lower side shown bonded to the inner surface of second tab), and wherein the outer surface of the second tab is bonded to the non-woven filter material of the main body (Annotated Fig 9, all of the second tab is at least indirectly bonded to the main body by virtue of being a cut out there of).  
Bryant et al is silent on first and second tabs, wherein the upper side of the headband substantially at an end of the headband is bonded to the first tab of the headband module.
Chiu teaches an analogous face mask having a main body and having a headband attachment portion (Annotated Fig 12, body 1 with attachment portion), a headband, having an upper side and a lower side (Annotated Fig 12, headband 2 with upper and lower sides), wherein the headband module includes first and second tabs each comprising a non- woven filter material (Annotated Fig 12, both tabs are a part of the body thus obviously of the same material as the body- nonwoven, [0032]), and wherein the second tab comprises an inner surface and an outer surface (Annotated Fig 12, inner surface shown, outer surface obviously on the opposite thereof), wherein the upper side of the headband substantially at an end of the headband is bonded to the first tab of the headband module (Annotated Fig 12, upper side shown indirectly attached thus bonded to the first tab) and the lower side of the headband substantially at the end of the headband is bonded to the inner surface of the second tab (Annotated Fig 12, lower side of headband 12 shown attached thus bonded to the inner surface of the second tab).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bryant et al to have the first tab in addition to the second tab, both tab cover either sides the end of the headband as taught by Chiu as the additional tab creates a more aesthetically pleasing device (Chiu [0056]).

    PNG
    media_image1.png
    682
    1478
    media_image1.png
    Greyscale

Annotated Fig 9, Bryant et al

    PNG
    media_image2.png
    988
    849
    media_image2.png
    Greyscale

Annotated fig12, Chiu
With respect to claim 2, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the main body comprises: an upper panel, a central panel, and a lower panel (Bryant et al Fig 7, central panel 208/210, upper and lower panels 204/206), the central panel being separated from each of the upper and lower panels by a first and second fold, seam, weld or bond, respectively (Bryant et al Fig 7, folds 212/214), such that device is capable of being  folded flat for storage along the first and second fold, seam, weld or bond (Bryant et al Fig 8, flat storage shown) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (Bryant et al Fig 7, open configuration shown), wherein the upper panel, central panel, and lower panels collectively form the headband attachment portion (Bryant et al Fig 8, upper panel, central panel, and lower panels combine to create the device body which in turn creates the attachment portion). 
With respect to claim 3, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the device has an attachment portion at each side of the main body to attach each end of the headband to the main body (Bryant et al Annotated Fig 9, attachment portion shown on each side of the body).  
With respect to claim 4, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1, wherein the bonds between the headband and the first and second tabs of the headband module are in shear when the device is in use in its open configuration (Bryant col 15 ln 30-40, bonds are detailed to be in shear).  
With respect to claim 5, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the bond between the second tab and the main body is an ultrasonic weld (Bryant et al col 18 ln 15-25, bond between second tab 250 and the upper and lower portions of the main body are through indirect ultrasonic welds).  
With respect to claim 6, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the bond between the main body and the second tab of the module is in peel when the device is in use in its open configuration (Bryant col 15 ln 30-40, bonds are detailed to be in shear/peel).  
With respect to claim 8, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the upper side of the headband substantially at the end of the headband is bonded to the first tab of the headband module (Chiu Annotated Fig 12, the first tab is indirectly bonded to the headband).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bryant et al to have the first tab in addition to the second tab as taught by Chiu, both tabs cover either sides the end of the headband which creates a more aesthetically pleasing device (Chiu [0056]).
Chiu, which teaches the first and second tab, teaches that the headband is indirectly bonded to the first tab through the connection members 21, this is applied to the combined device of Bryant et al/Chiu, but Bryant/Chiu does not directly teach the headband and the first tabs being connected by an adhesive. It would have been obvious to have the combined device which has an indirect bond between the headband and the first tab be by an adhesive as taught by Bryant et al as Bryant teaches adhesive to be a known alternative to the indirect attachment of Chiu with reasonable expectation of success (Bryant col 13 ln 1-10) and an adhesive results in a strengthened combined device (Bryant col 18 ln 15-25, adhesive).  
With respect to claim 9, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the lower side of the headband substantially at the end of the headband is bonded to the inner surface of the second tab by an adhesive (Bryant et al col 4 ln 10-15, adhesive).  
With respect to claim 10, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1 wherein the non- woven filter material of the main body comprises at least one of a microfiber web, a fibrillated film web, an air-laid web, a carded staple fiber web, or a solution-blown fiber web (Bryant et al col 16 ln 60-70, microfilament webs).  
With respect to claim 11, Bryant et al/Chiu discloses The personal respiratory protection device of claim 1, wherein the non- woven filter material of the main body is the same as the non-woven filter material of the first and second tabs (Bryant et al Fig 9, tabs are a cut out of the main body thus are the same material).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786